 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8                               SOUTHERN DIVISION
 9
     ____________________________________
                                          :
10
                                          :    CASE NO:
     PENSION BENEFIT GUARANTY             :    8:19-cv-00299-DOC (DFMx)
11
     CORPORATION, as statutory trustee of :
     The Retirement Plan of Freedom       :
12
     Communications, Inc.,                :
                                          :
13
                                          :    PROTECTIVE ORDER
                             Plaintiff,   :
14
                                          :
     AARON KUSHNER, ERIC SPITZ,           :
15
     RICHARD J. COVELLI, TRACI M          :
     CHRIISTIAN, JTR, LLC, C&C            :
16
     MARKETING LLC, C2 ADVISORS, LLC, :
     and ETAROS ACTUARIAL                 :
17
     SERVICES, LLC,                       :
                             Defendants.  :
18
                                          :
                                          :
19

20         WHEREAS, Plaintiff Pension Benefit Guaranty Corporation (“PBGC”) and
21   Defendants Richard J. Covelli, JTR LLC, C&C Marketing LLC, C2 Advisors, LLC,
22
     Traci M. Christian, and Etaros Actuarial Services (collectively, the “Defendants”)
23

24   entered into a stipulation (the “Stipulation”) to facilitate discovery in this action by
25
     producing documents and information under a protective order containing the terms
26
     and conditions described herein below, pursuant to Fed. R. Civ. Proc. 26(c);
27

28


                                          Protective Order
 1         WHEREAS, PBGC and the Defendants recite in the Stipulation that they
 2
     believe that the discovery process in the above-captioned civil action will require the
 3

 4   disclosure by the parties, or by a third party or other party who may later become

 5   involved in this action, of certain documents, information or other materials that
 6
     contain or relate to confidential, proprietary or trade secret information, as well as
 7

 8   information subject to a common interest agreement; and

 9         WHEREAS, PBGC and the Defendants recite in the Stipulation that they intend
10
     that discovery material produced in a proceeding entitled Official Committee of
11

12   Unsecured Creditors of Freedom Communications, Inc. et al. v. Aaron Kushner, et al.,
13   Adv. No. 8:17-ap-01012, in the United States Bankruptcy Court, Central District of
14
     California, Santa Ana Division, be available for use in this action;
15

16         IT IS HEREBY ORDERED that the following procedures shall govern the
17   production of documents, information or other materials in this action (the “Protective
18
     Order”):
19

20   A.    CONFIDENTIALITY
21   Definitions
22
     1.    The following definitions apply to all sections of this Protective Order and shall
23

24   apply regardless of whether the term is capitalized:
25
           a.      "Action" refers to the above-captioned case pending in the United States
26
     District Court for the Central District of California.
27

28


                                                –2–
 1         b.     "Discovery Material" and “Documents” encompass, but are not limited
 2
     to, any type of document, transcript of testimony, taped, recorded, filmed, electronic,
 3

 4   written or typed matter, including the originals and all marked copies, whether

 5   different from the originals by reasons of any notation made on such copies or
 6
     otherwise; all deposition testimony; all interrogatories, document requests, and
 7

 8   requests for admission, including all responses thereto; any other items or any other

 9   information gained by inspection of any tangible thing, including data or code stored
10
     in electronic form.
11

12         c.     “Designating Party” or “Producing Party” means any person or entity
13   designating, providing or producing Discovery Material as part of this Action.
14
           d.     “Receiving Party” means any and all parties receiving Discovery
15

16   Material as part of this Action.
17         e.     "Confidential Information" means any and all non-public Discovery
18
     Material that a Producing Party or Designating Party in good faith believes
19

20   constitutes, contains, reveals or reflects trade secrets, technical, business, financial,
21   commercial, or personnel information or other information deserving confidential
22
     protection due to its sensitive and non- public nature. "Confidential Information" shall
23

24   not include documents or information that: (i) is at any time independently developed
25
     from public sources without use of or reliance upon any of the discovery responses or
26
     testimony in the Action and without violation of any person or entity’s confidentiality
27

28   rights or obligations; (ii) is rightfully acquired from an independent source, without


                                               –3–
 1   restrictions as to use or obligations as to confidence; (iii) was, prior to disclosure,
 2
     rightfully in the possession or knowledge of the requesting party without restrictions
 3

 4   as to use or obligations as to confidence; (iv) is publicly available in substantially the

 5   same form in which it was provided by the Producing Party; (v) is required by law to
 6
     be made available to third parties; or (vi) was, is or becomes public knowledge, not in
 7

 8   violation of the Protective Order or the confidentiality rights or obligations of any

 9   person or entity. Provided, however, that the exclusions to Confidential Information
10
     enumerated in (i) through (vi) above do not apply to documents received by PBGC
11

12   from the U.S. Department of Labor in connection with its investigation of The
13   Retirement Plan of Freedom Communications, Inc. (the “Pension Plan”) or to
14
     documents received by any party in response to subpoenas issued in connection with
15

16   the PBGC's investigation of the Pension Plan (including but not limited to subpoenas
17   issued to Freedom Communications, Inc., JTR, LLC, Locke Lord, LLP, Rutan &
18
     Tucker, LLP, Michael H. Smith, Amy L. Stampfer, Barry J. Steinfelder, and Mark T.
19

20   Willen), in connection with this litigation, or in connection with In re Freedom
21   Communications Inc., 8:15-bk-15311-MW.
22
           f.     “Parties” or “Party” are the Pension Benefit Guaranty Corporation,
23

24   Richard J. Covelli, JTR LLC, C&C Marketing LLC, C2 Advisors, LLC, Traci M.
25
     Christian, and Etaros Actuarial Services, collectively in the plural and each in the
26
     singular.
27

28


                                               –4–
 1         g.     “Adversary Proceeding” means the proceeding entitled Official
 2
     Committee of Unsecured Creditors of Freedom Communications, Inc. et al. v. Aaron
 3

 4   Kushner, et al., Adv. No. 8:17-ap-01012, in the United States Bankruptcy Court,

 5   Central District of California, Santa Ana Division.
 6

 7

 8

 9   Designation of Discovery Material as Confidential Information
10
     2.    A Producing Party or Designating Party may in good faith designate any
11

12   Discovery Material as Confidential Information by applying to it the legend
13   "Confidential” at the time of its disclosure, production, or tender to a Receiving Party,
14
     or at any other such time as may be permitted by the Protective Order. The legend
15

16   shall be affixed in such a manner that the written material is not obliterated or
17   obscured. In the case of data stored in electronic form, the "Confidential" legend shall
18
     be printed on the cover or container of the disk, tape, or other medium in which the
19

20   electronic form data is stored. A Producing Party making Discovery Material available
21   for inspection, however, shall not have to apply a "Confidential" legend to those
22
     materials until such time as a party requests a copy. During the period when
23

24   Discovery Material is made available for inspection but not designated as
25
     “Confidential,” it shall be treated as Confidential Information.
26
     3.    With respect to deposition transcripts, a Designating Party shall have 30 days
27

28   from the date upon which the testimony is given to designate said testimony or any


                                               –5–
 1   portion thereof as Confidential Information within the meaning of the Protective
 2
     Order. If a party intends to use portions or excerpts of transcripts prior to the
 3

 4   expiration of the 30-day period, such party shall give the Designating Party at least

 5   three business days’ notice to designate said testimony or any portion thereof as
 6
     Confidential Information within the meaning of the Protective Order.
 7

 8   4.    If a Producing Party or Designating Party inadvertently fails to designate

 9   material as "Confidential" pursuant to the Protective Order at the time of the
10
     production, the party shall be entitled to make a correction. Such correction and notice
11

12   thereof shall be made in writing as soon as practicable. Upon written request by a
13   Producing Party or Designating Party, any Receiving Party who received the
14
     Discovery Material prior to notice of the mis-designation by the Producing Party or
15

16   Designating Party shall within 10 business days of receipt of the substitute copies,
17   destroy or return to the Producing Party all copies of such mis-designated documents.
18
     A Receiving Party or any other person receiving notice of the mis-designation who
19

20   reviewed the mis-designated Discovery Material shall abide by the provisions of the
21   Protective Order with respect to the use and disclosure of any information contained
22
     in the mis-designated Discovery Material after receipt of the notice of mis-
23

24   designation.
25
     5.    The designation of Discovery Material as Confidential Information constitutes a
26
     representation by the Producing Party or Designating Party that the Discovery
27

28


                                              –6–
 1   Material has been reviewed by an attorney and that he or she believes there is a valid
 2
     basis for such designation.
 3

 4   Disclosure and Use of Confidential Information

 5   6.    Nothing herein shall impose any restriction on the use or disclosure by a
 6
     Producing Party or Designating Party of its own documents, information, or
 7

 8   Discovery Material provided such use or disclosure does not violate any person’s or

 9   entity’s confidentiality rights or obligations. Notwithstanding any other terms or
10
     provisions in the Protective Order, PBGC may disclose the Confidential Information
11

12   to the Executive Branch of the United States, Congress or any committee, joint
13   committee or subcommittee thereof, the Comptroller General, the PBGC and PBGC
14
     Board of Directors, officials, advisors, consultants, and representatives who have a
15

16   need to know the information as part of their job responsibilities (collectively, the
17   “Officials”). PBGC will inform all Officials having access to the Confidential
18
     Information that such information is subject to the Protective Order. Notwithstanding
19

20   any other terms or provisions in the Protective Order, PBGC may disclose information
21   about the amount of underfunding in any pension plan covered by Title IV of ERISA,
22
     including but not limited to information about guaranteed benefit liabilities, unfunded
23

24   benefit liabilities, plan assets and funding ratios, whether or not this information is
25
     contained in or derived from the Confidential Information.
26
     7.    Confidential Information (including extracts and summaries derived from such
27

28   material) shall be used solely for prosecuting and defending the Action and shall not


                                              –7–
 1   be used for any other purpose or be revealed to parties or counsel in any action other
 2
     than the Action, unless the Court otherwise directs or the Producing Party or
 3

 4   Designating Party otherwise agrees.

 5   8.    Confidential Information shall not be disclosed directly or indirectly by a
 6
     Receiving Party to persons other than (i) persons identified in the documents or
 7

 8   through testimony as already having seen or received such Confidential Information

 9   (excluding persons whose prior access to such Confidential Information was known to
10
     be unauthorized) and (ii) the following persons, as to whom disclosure shall be limited
11

12   to the extent reasonably necessary for the prosecution, defense, and/or appeal of the
13   Action:                                                                       a.
14
           The Court, persons employed by the Court, and the stenographers transcribing
15

16   the testimony or argument at a hearing, trial, or deposition in the Action or any appeal
17   therefrom;
18
           b.     Counsel for the parties in the Action, whether or not counsel of record,
19

20   including in-house counsel, associates, legal assistants, paralegals, secretarial and
21   clerical employees, and outside services (including, without limitation, copy services,
22
     litigation consulting services, and graphics services) who are assisting counsel in the
23

24   prosecution, defense, and/or appeal of the Action;
25
           c.     Independent experts and consultants retained or employed by a Receiving
26
     Party or its counsel in connection with the prosecution, defense, and/or appeal of the
27

28   Action, including their secretarial and clerical employees who are assisting in the


                                              –8–
 1   prosecution, defense, and/or appeal of the Action, provided that the requirements of
 2
     Paragraph 9 below have been met;
 3

 4         d.     Any party currently named or later joined in the Action, including, in the

 5   case of parties other than individuals, the party’s officers, directors, employees, and
 6
     agents, each of whom shall be informed of and bound by the Protective Order;
 7

 8         e.     Any person who will testify as a witness either at a deposition or a court

 9   proceeding in the Action, as well as counsel for the witness, for the purpose of
10
     assisting in the preparation or examination of the witness, provided that the
11

12   requirements of Paragraph 9 have been met;
13         f.     Any Court-appointed mediator or other individual appointed by the Court
14
     to perform duties with respect to the Action; and
15

16         g.     Other persons upon further order of the Court or written consent of the
17   Producing Party or Designating Party.
18
     9.    Other than disclosure of Confidential Information at a deposition, hearing, or
19

20   trial, persons described in subparagraphs 8c, e, and g above, prior to being given
21   access to any Confidential Information, must be provided a copy of the Protective
22
     Order and sign the Acknowledgement and Agreement to be Bound attached as Exhibit
23

24   1 hereto agreeing to be bound by the terms of the Protective Order and agreeing to
25
     subject himself or herself to the jurisdiction of the Court for the purpose of enforcing
26
     the terms and conditions of the Protective Order. The Party providing the individual
27

28   with Confidential Information shall retain copies of all executed Acknowledgements.


                                              –9–
 1   The Acknowledgements will only be provided to the Producing Party or Designating
 2
     Party as may be ordered by the Court. Persons who receive Confidential Information
 3

 4   at a deposition, hearing, or trial who are not otherwise authorized to receive such

 5   information pursuant to paragraph 8 above and who have not signed an
 6
     Acknowledgement, may be shown and questioned about the Confidential Information
 7

 8   during the deposition, hearing, or trial but will not be entitled to take possession of the

 9   Confidential Information that was disclosed.
10
     10.   If a party desires to file Confidential Information in Court, the party shall file
11

12   the Confidential Information under seal in accordance with the procedure set forth in
13   Local Rule 79-5.
14
     11.   If any person or entity subject to the terms of the Protective Order is served
15

16   with a subpoena or request for production of a Producing Party’s or Designating
17   Party’s Confidential Information, then that person or entity shall:
18
           a.     Provide written notice of the subpoena or request for production, as well
19

20   as a copy of same, to the Producing Party or Designating Party within a reasonable
21   time after receiving the subpoena or request for production; and
22
           b.     Afford the Producing Party or Designating Party a reasonable
23

24   opportunity to intervene to oppose or limit the subpoena or request for production.
25
     In no event shall the person or entity receiving the subpoena or request for production
26
     produce Confidential Information of any Producing Party or Designating Party unless
27

28   and until (i) such person or entity has received written authorization from counsel for


                                               – 10 –
 1   the Producing Party or Designating Party to produce such information; (ii) the
 2
     Producing Party or Designating Party has failed to intervene or object to the
 3

 4   production within a reasonable time after receiving notice of the subpoena or request

 5   for production; or (iii) the person or entity has been ordered to produce the
 6
     Confidential Information by a court of competent jurisdiction.
 7

 8   12.   If Confidential Information is disclosed to any person other than in the manner

 9   authorized by the Protective Order, the Receiving Party or any other person or entity
10
     responsible for this disclosure shall immediately: (1) provide written notice to the
11

12   Producing Party or Designating Party; (2) make every reasonable effort to retrieve
13   such material; and (3) prevent further disclosure by the person who was the recipient
14
     of such Confidential Information. The written notice required by subparagraph (1)
15

16   above shall include the names of all persons who improperly received Confidential
17   Information and a description of the Confidential Information disclosed to such
18
     persons.
19

20   Objection to Classification as Confidential Information
21   13.   Entering into, agreeing to, or receiving Confidential Information or otherwise
22
     complying with the terms of the Protective Order shall not:
23

24         a.     Operate as an admission by any Party that any Discovery Material
25
     designated as Confidential Information contains or reflects trade secrets or any other
26
     type of confidential or proprietary information;
27

28


                                              – 11 –
 1         b.     Prejudice in any way the rights of any Party to seek a determination by
 2
     the Court whether any Discovery Material, including that designated as Confidential
 3

 4   Information, should be subject to the terms of the Protective Order; or

 5         c.     Prejudice in any way the rights of any Party to petition the Court for
 6
     permission to disclose or use particular Confidential Information more broadly than
 7

 8   would otherwise be permitted by the terms of the Protective Order.

 9   14.   At any time, a Receiving Party may challenge the classification of Discovery
10
     Material as Confidential Information. In the event of such a challenge, the parties shall
11

12   first try to resolve such dispute in good faith on an informal basis. If the dispute
13   cannot be resolved, the Producing Party or Designating Party shall have the burden of
14
     proving that the Discovery Material at issue is entitled to the protection of the
15

16   Protective Order. Pending a determination by the Court as to this issue, material
17   designated by the Producing Party or Designating Party as Confidential Information
18
     shall be treated in accordance with that designation pursuant to the Protective Order.
19

20   Relief From Terms of Protective Order
21   15.   The Protective Order is being entered without prejudice to the right of any Party
22
     or other person to move the Court for relief separately, or to move the Court for
23

24   modification of any of the Protective Order’s terms on a going forward basis.
25
     16.   Nothing in the Protective Order shall be construed to require the production of
26
     any information, document, or thing that a Party contends is protected from disclosure
27

28


                                              – 12 –
 1   by the attorney-client privilege, the work product doctrine or any other applicable
 2
     privilege.
 3

 4   Service of Notices to PBGC

 5   17.   All notices required to be given to PBGC shall be served by electronic mail to
 6
     Ruderman.Joel@pbgc.gov. The PBGC may designate additional recipients or change
 7

 8   the designated recipients of such notices at any time by writing to Defendants as

 9   provided below.
10
     Service of Notices to Defendants
11

12   18.   All notices required to be given to Defendants shall be served by electronic to
13   bw@witkowlaw.com (for notices to Traci M. Christian and Etaros Actuarial Services)
14
     and/or to wforman@scheperkim.com and acote@scheperkim.com (for notices to
15

16   Richard J. Covelli, JTR LLC, C&C Marketing LLC, and C2 Advisors, LLC). Any
17   Defendant may designate additional recipients or change the designated recipients of
18
     such notices at any time by writing to the PBGC and the other defendants as provided
19

20   above.
21   B.  AGREEMENT AS TO NON-WAIVER OF PRIVILEGE, WORK
22   PRODUCT, OR COMMON INTEREST
23   Inadvertent Disclosure of Protected Information
24
           1.     Due to the large number of Documents (including electronically stored
25

26   information) that the Parties may be required to produce in the Action, it may be
27
     unduly burdensome and expensive for the Parties to review each Document
28
     thoroughly to determine if the Document contains information that is attorney-client

                                            – 13 –
 1   privileged, attorney work product or otherwise protected under the common interest
 2
     doctrine and that no waiver of such privilege claims has occurred (collectively,
 3

 4   “Protected Information”). Accordingly, the production of Protected Information by the

 5   Parties, their respective counsel, or anyone working on their respective behalves (a)
 6
     shall be deemed an inadvertent disclosure of Protected Information, (b) shall not
 7

 8   constitute a waiver by any of the Parties of any rights to assert all applicable

 9   objections to the use of the Protected Information, and (c) shall not be deemed a
10
     waiver or impairment of any valid claim of privilege or protection as to the Protected
11

12   Information in this Action or in any other proceeding.
13   Notification by Party
14
           2.     If a Party asserts that a particular Document(s) produced to any of the
15

16   other Parties contains Protected Information, that Party shall give written notice to the
17   other Parties within a reasonable time after the Party discovers the production of
18
     Protected Information. The notice shall contain a description of the Document that the
19

20   Party contends contains Protected Information and shall state the basis for the Party’s
21   asserted privilege or protection. Upon receipt of that written notice, the Parties, and
22
     anyone to whom the Parties disseminated the Protected Information, shall refrain from
23

24   further use or disclosure of the Protected Information, and shall promptly dispose of
25
     all copies of the Protected Information unless there is a challenge to the designation of
26
     the information as Protected Information. Any such challenge to the designation of the
27

28   information as Protected Information shall follow the same challenge procedures as


                                              – 14 –
 1   those for the designation of Confidential Information set forth above in Section A.14.
 2
     of this Protective Order. Pending agreement between the Parties or an order of the
 3

 4   Court, the Document(s) at issue shall be treated as Protected Information.

 5   Notification by Receiving Party
 6
     3.    If a Receiving Party believes that a Producing Party may have inadvertently
 7

 8   produced Protected Information, the Receiving Party may give written notice to the

 9   Producing Party within a reasonable time after the Receiving Party discovers the
10
     potentially inadvertent production of Protected Information. Upon receipt of such
11

12   written notice from a Receiving Party, the Producing Party shall advise the Receiving
13   Party(ies) whether it believes that Protected Information was inadvertently produced.
14
     If it does so and the Parties are unable to agree on whether the Document(s) at issue
15

16   contains Protected Information, the Receiving Party(ies) may challenge the Producing
17   Party’s designation of Protected Information by following the same challenge
18
     procedures as those for Confidential Information set forth above in Section A.14. of
19

20   the Protective Order. Pending agreement between the Parties or an order of the Court,
21   the Document(s) at issue shall be treated as Protected Information.
22
     Obligations Upon Determination of Protected Status
23

24   4.    Notwithstanding any other provision of the Protective Order, if at any time the
25
     Parties or the Court resolve that a Document includes Protected Information, the
26
     Receiving Parties and anyone to whom the Receiving Parties disseminated the
27

28   Document shall promptly dispose of all copies of the Document. If only a portion of


                                              – 15 –
 1   the Document includes Protected Information, the Producing Party shall promptly
 2
     provide new copies of the Document to the Receiving Parties with the Protected
 3

 4   Information redacted.

 5   C.    APPLICATION TO THIRD PARTIES
 6
           1.    If a third party served with a subpoena in connection with the Action
 7

 8   (“Third Party”) seeks to designate Documents as Confidential Information pursuant to

 9   the Protective Order, or believes that it may inadvertently produce Protected
10
     Information in response to any such subpoena, the Third Party may execute an
11

12   “Addendum to Protective Order” in substantially the form attached hereto as Exhibit 2
13   (the “Addendum”). After a Third Party has executed the Addendum, then:
14
           a.    The Third Party may designate Documents as Confidential Information
15

16   pursuant to the Protective Order by following the procedures set forth above.
17         b.    Upon such designation by Third Party, any disclosure or other use of the
18
     Confidential Information by the Parties shall be governed by the Protective Order.
19

20         c.    For purposes of the Protective Order, Third Party shall be deemed to be a
21   "Party" as such term is defined and used in the Protective Order.
22
           d.    If a Third Party inadvertently produces Protected Information in response
23

24   to the Subpoena, then for purposes of the Protective Order, the Third Party shall have
25
     the same obligations with respect to the Protected Information as a Party under the
26
     Protective Order.
27

28


                                              – 16 –
 1   D.  AGREEMENT REGARDING DOCUMENTS PRODUCED BY PBGC IN
 2   RESPONSE TO SUBPOENA IN THE ADVERSARY PROCEEDING

 3         1.     On August 22, 2018, the court in the Adversary Proceeding entered an
 4
     order regarding documents to be produced by PBGC in response to a subpoena from
 5

 6   Traci M. Christian and Etaros Actuarial Services, LLC, a copy of such order is

 7   attached hereto as Exhibit 3 (the “Adversary Proceeding Discovery Order”).
 8
           2.     All of the terms, conditions, and restrictions in the Adversary Proceeding
 9

10   Discovery Order pertaining to the Third Party Documents, as that term is defined in

11   the Discovery Order, are included in the Protective Order and govern the use of the
12
     Third Party Documents in this Action.
13

14   E.  AGREEMENT REGARDING OTHER DOCUMENTS PRODUCED IN
     THE ADVERSARY PROCEEDING
15

16         The Parties agree that all Discovery Material produced in the Adversary
17   Proceeding, other than the Third Party Documents produced by PBGC in response to
18
     the subpoena from Traci M. Christian and Etaros Actuarial Services, LLC, which are
19

20   subject to section D above, may be used for any purpose in this Action to the same
21   extent and subject to the same protections, if any, as in the Adversary Proceeding.
22
     F.    TERMINATION OF ACTION
23

24         The terms of the Protective Order shall survive the termination of the Action.
25
     IT IS SO ORDERED
26
     Dated: October 1, 2019                  ______________________________
27
                                             Honorable Douglas F. McCormick
28                                           United States Magistrate Judge


                                              – 17 –
 1                                   EXHIBIT LIST
 2
     Exhibit 1   Acknowledgement and Agreement to be Bound
 3

 4   Exhibit 2   Addendum to Protective Order

 5   Exhibit 3   Adversary Proceeding Discovery Order
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          – 18 –
 1                                        EXHIBIT 1
 2
                          UNITED STATES DISTRICT COURT
 3                      CENTRAL DISTRICT OF CALIFORNIA
 4                               SOUTHERN DIVISION
     ____________________________________
 5                                        :
 6                                        :
     PENSION BENEFIT GUARANTY             :
 7   CORPORATION, as statutory trustee of :
 8   The Retirement Plan of Freedom       :
     Communications, Inc.,                :
 9                                        :    Civil Action No.: 8:19-cv-00299
10                                        :
                             Plaintiff,   :
11                                        :
12   AARON KUSHNER, ERIC SPITZ,           : ACKNOWLEDGEMENT AND
     RICHARD J. COVELLI, TRACI M          : AGREEMENT TO BE BOUND
13   CHRISTIAN, JTR, LLC, C&C             :
14   MARKETING LLC, C2 ADVISORS, LLC, :
     and ETAROS ACTUARIAL                 :
15   SERVICES, LLC,                       :
16                           Defendants.  :
     ____________________________________:
17

18         The undersigned hereby acknowledges and agrees to be bound by the terms and
19   conditions of the Protective Order dated ___________, 2019, made in PBGC v.
20
     AARON KUSHNER et al., Case No. 8:19-cv-00299, in the United States District
21

22   Court for the Central District of California, a copy of which is attached hereto (the
23   “Protective Order”). The undersigned further agrees to be subject to the jurisdiction of
24
     the U.S. District Court for the Central District of California for the purpose of
25

26   enforcing the terms and conditions of the Protective Order.
27
     Dated:                                 _________________________________
28                                          Name and Title


                                              – 19 –
 1                                       EXHIBIT 2
 2
                          UNITED STATES DISTRICT COURT
 3                      CENTRAL DISTRICT OF CALIFORNIA
 4                               SOUTHERN DIVISION
     ____________________________________
 5                                        :
 6                                        :
     PENSION BENEFIT GUARANTY             :
 7   CORPORATION, as statutory trustee of :
 8   The Retirement Plan of Freedom       :
     Communications, Inc.,                :
 9                                        :    Civil Action No.: 8:19-cv-00299
10                                        :
                             Plaintiff,   :
11                                        :
12   AARON KUSHNER, ERIC SPITZ,           :    ADDENDUM TO
     RICHARD J. COVELLI, TRACI M          :    PROTECTIVE ORDER
13   CHRISTIAN, JTR, LLC, C&C             :
14   MARKETING LLC, C2 ADVISORS, LLC, :
     and ETAROS ACTUARIAL                 :
15   SERVICES, LLC,                       :
16                           Defendants.  :
     ____________________________________:
17

18
           WHEREAS, ______________________(“Third Party”) has been served with
19

20   a subpoena(s) (the “Subpoena”) in connection with the above-captioned proceeding
21   (the “Action”);
22
           WHEREAS, Third Party has been provided with a copy of the protective order
23

24   that was issued by the United States District Court for the Central District of
25
     California on ________, 2019, in the Action (the “Protective Order”); and
26
           WHEREAS, in responding to the Subpoena, Third Party may seek to designate
27

28   Documents as Confidential Information (as defined in the Protective Order) and/or as


                                             – 20 –
 1   Protected Information (as defined in the Protective Order) and may inadvertently
 2
     produce Confidential Information or Protected Information;
 3

 4         WHEREFORE, Third Party agrees as follows:

 5         Third Party may designate Documents as Confidential Information and or
 6
     Protected Information pursuant to the Protective Order by following the procedures
 7

 8   set forth in the Protective Order.

 9         Upon such designation by Third Party, any disclosure or other use of the
10
     Confidential Information or Protected Information by the Parties shall be governed by
11

12   the Protective Order.
13         For purposes of the Confidential Information and/or the Protected Information,
14
     Third Party shall be deemed to be a “Party” as such term is defined and used in the
15

16   Protective Order.
17         If a Third Party inadvertently produces Protected Information and/or Protected
18
     Information in response to the Subpoena, then Third Party shall have the same
19

20   obligations with respect to such information as a Party under the Protective Order.
21         Agreed to By:
22
     Dated:                     __________________________________________
23                              Name and Title
24

25

26

27

28


                                              – 21 –
